LeonardE. Neilson APROFESSIONALCORPORATION LEONARDE.NEILSON AttorneyatLaw 8160SouthHighlandDrive,Suite 104 Sandy,Utah84093 Telephone:(801)733-0800 Fax:(801)733-0808 E-mail:LNeilsonLaw@aol.com February 3, 2011 Securities and Exchange Commission Division of Corporation Finance Attn:Mark C. Shannon, Branch Chief treet, NE Washington, D.C. 20549-7010 Filed Via Edgar Re: Trans Energy, Inc. SEC File No. 000-23530 Response to Comment Letter dated January 21, 2011 Request for extension of time to complete Dear Mr. Shannon: Please be informed that this office represents Trans Energy, Inc. (the “Company”).This letter is being submitted pursuant to my telephone conversation with you and Jennifer O’Brien of the Commission Staff concerning the Company and the outstanding comment letter from the Commission. The Company has advised me that management is still examining and discussing with its accountants and consulting engineers the issues raised in your letter.However, the Company has not been able to conclude its review of the issues so that it can make a timely response to the outstanding comments.The Company plans to meet next week with its accountants and will attempt to conclude its review of the issues at that time.Because more time will be needed to complete its response, the Company respectfully requests that it be given an additional ten (10) business days in order to finalize and file its response. If you have any questions or require additional information concerning the Company’s response, please contact me at your convenience. Sincerely, /S/ Leonard E. Neilson Leonard E. Neilson, Attorney At Law, P.C. :ae CC: Trans Energy, Inc.
